        Case 1:19-cr-00018-ABJ Document 108-1 Filed 05/16/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,

               Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/
                                            ORDER

       Before the Court is Roger J. Stone’s Motion for Permission to Travel. The Court has

reviewed Defendant’s Motion and

       IT IS ORDERED AND ADJUGED

       that the Defendant may travel to the United States District Court for the Western District

of Tennessee from June 6, 2019 to June 8, 2019 and to the United States District Court for the

Northern District of Illinois from July 18, 2019 to July 22, 2019. Defendant is to provide Pretrial

Services with complete itineraries prior to his departures from the Southern District of Florida

and contact his officer upon his return. Counsel for the Defendant is to provide Pretrial Services

with a copy of this Order.

       DONE AND ORDERED in Washington, DC, this _____ day of May, 2019.



                                                           _______________________________
                                                           AMY BERMAN JACKSON
                                                           United States District Judge

cc:    all counsel of record
